Title: To James Madison from William Jarvis, 29 January 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 29th. Jany: 1808

The last letter I had the honor to address to you was dated  a copy of which, with the duplicates of such letters as copies only were before sent on will accompany it.
I was the other day told that the Prince Regent, although much alarmed at the advice of the entry of the French into Portugal, did not absolutely determine to leave the Kingdom, untill a Minoteur, I think of the 3rd. Novr. was shewn to him by the Marquis of Billas, in which was an observation to the effect that the House of Braganza should become extinct in Europe. A report of the kind was in general circulation about the time.  A report of this kind was in general circulation about the time; but as I did not see that paper & it did not appear to come from any quarter on which much reliance could be placed, I set it down as one of the idle reports of the day, hardly worth troubling you with untill I was a few days ago assured of its authenticity by a Gentleman whose connection with persons in the palace afforded him opportunities of Knowing.  Every thing, as formerly observed, indicated that the resolution to go was sudden & unexpected. This may fairly be inferred, notwithstanding the preparation of the fleet, from the Prince Regent & Royal family, Ministers & Nobility, having left in their Palaces all their supp & rich furniture, pictures, libraries, carriages, horses & servants so that externally & internally (at least of several I have been in) they are precisely as when the former Masters were here, with the exception of some french Soldiers standing Centinel before the doors of those now occupied by the French Generals. In the Queens palace there was found about sixty thousand Crowns in silver Coin, besides many of her valuable Jewells; and in one of the Royal deposits, about two thousand pound weight of Church plate ready packed up for embarking which is now turned into Coin.
It is not yet positively known, whether the Prince Regent has gone to the Brazils or to England, but the general opinion is to the Brazils, which is corroborated by all the information which has been obtained here regarding the fleet.
Every thing remains perfectly quiet here, although Commerce manufactures & municipal industry are at an end.  Since the Departure of the Prince it is estimated that about twenty thousand inhabitants have left the City & gone to the Country; and that from this cause together with the want of money to purchase it, the consumption of bread for the inhabitants of the City has lessened one third part.  That the emigration has been great, there can be no doubt from the innumerable advertisements on the Houses of their being to Let.  Whilst the Country remained Neuter no such thing was to be seen.  New houses were starting up as by enchantment & yet it was with the utmost difficulty that Houses could be obtained.  Now every new building is stopped, rents have generally fallen to one half & no tenants offer.  At a time too when the labour of the farmer is more needed than ever, its paralising effects have extended to the Country; the husbandman seems disheartened & more inclined to give up his farm than to continue his labour, although his very existence depends on it.  Real estate in the Country has also fallen very much.  This is a sad reverse for so short a time, but it is only the forerunner of the misery & want the Country is likely to experience should a general Peace be very remote. When I reflect on this change it gives rise to a fervent wish for the tranquility & peace of my Country.  I have seen enought of the consequences of War, in a short space, where I am, not to prefer peace at a considerable Sacrifice, rather than that its destructive hand should ever touch the land of my nativity, but if the pride & interested policy of Gt Britain will not suffer us to remain quiet, as an individual I must repine, but I should prefer defensive to offensive measures as more effectually striking at the Source of her power & as less expensive to ourselves: but if the wisdom of Government should decide both the one & the other the most adviseable, I am satisfied that my fellow Citizens will act with the spirit & resolution of Men and will teach our enemies that we have the power & the courage to retort upon them the evils they seem so well disposed to inflict on us.
Four thousand French troops more entered this Country only a few days since.  There are between 27 & 30.000.  Only the Provinces of Estremadura, Minha Duoro & Beira are in the possession of the French; the rest of Portugal is in the hands of the Spaniards, who decline receiving any orders from the French General in Chief.
By the last letters from Barcelona of the 14th. instant the ex-Queen of Etruria was shortly expected there.  She was to enter that Kingdom as infanta of Spain.  A number of french troops had reached Segovia; and as many had entered & were expected, as it was beleived would occupy all the Sea ports of Spain.  There is little talk now of the marriage of the Prince of Asturies with a Mademoiselle de Tacher.  Assuring you of my most entire Respect I have the honor to be Sir Yr. Mo. Ob. Sert.

William Jarvis


P. S.  I have this moment learnt that a Courier arrived the last evening confirming Genl. Junot, Genl. in Chief of Portugal, & that the Spanish Generals are in future to receive instructions from him.
It is said that another contribution of four million of cru or two million of dollars is shortly to be levied.
The President of the Junta of Commerce has just now acquainted me that the affair of the Schooner  Captn. Asa Hooper was again decided in favour of the vessel, which I trust will enable Captn Hooper to obtain about 1500 $ which he has been kept out of for seven or eight years.
I have Sold a large Cargo of flour belonging to Messrs. Joseph Lewis & Co. and Mordecai & Saml Lewis of Philada. at the net price, clear of all charges, of $14 P barl., including some small benefit of Exchanges, & am happy to say, that the French Government, who were the purchasers, have paid me with the utmost punctuality.
From the present appearances of European affairs & of Portugal in particular, I am persuaded that the Commerce of the United States to this Country will be daily lessening.  France can & doubtless will supply the wants of Portugal with Grain; which now employs by much the largest part of the capital of our Citizens engaged in the Commerce between the two Countries.  The demand of Portugal for Bread will daily be lessening from the great number of artizans & Merchants which are likely to emigrate to the Brazils & from the encouragement which will doubtless be given to cultivate grain instead of the vine, with a view to open another channel to the vent of French Wines.  Necessity too, will drive those who may remain to consume the smallest possible quantity which will serve for human Subsistence, for the Source from whence Portugal drew her riches being now cut off, & she having but few or no internal resources, she will not have the means of paying for more foreign productions & manufactures than are indispensibly necessary for her consumption, if so much.  These considerations, with that of the property which my industry & close application to business has enabled me to gain not being adequate to maintain me without business, I should prefer a Consulate in the Brazils, which presents the prospect of considerable Commerce with the United States, to my present Situation.  Rio Janiero, St. Salvador (or as it is commonly called, Bahia & is in the Bay of all Saints) or Pernambuco are the posts which at this time offer the greatest advantages in a Commercial point of view, and to one of which  I must take the liberty to Solicit the President for the appointment of Consul.  But as that Country may be deemed of sufficient importance to have a commissioned Charge d’Affaires, who is a Man of considerable Talents & of an agreeable address, & who will not be personally engaged in Commerce & on whom Govmt. may also think it adviseable to confer the title of Consul General, I shall give up all thoughts of Rio Janiero as the Seat of Govmt. & confine my Solicitations particularly to Bahia (i. e. St. Salvador), and in the last resort to Pernambuco.  In soliciting this office, I shall not venture to urge in my behalf the success that may have followed my official applications, although perhaps not much inferior to what was experienced by the two Ministers at this Court under the late Presidents, as I am sensible that it has been principally owing to the influence of the Presidents wise & steady Administration; and, had it been more personal, I should have no other claim than that of having done my duty.  It may not however be amiss here to observe, that what has been effected through my instrumentality has been accomplished by fair & direct representation, in which I pretend to no other merit than that of having been faithful to my trust as a public officer, of having a desire to act in correspondence with the views of Government, and that of having done all in my power to promote the interest of my Country & Countrymen: and I think I can with propriety add, that my conduct as a Man has been as correct, moral & honorable as commonly falls to the share of human nature. I think too I may with justice say that from the civility I have always experienced from the late Ministry, I presume that my appointment will be perfectly Satisfactory to the Prince Regents Government. Should any doubts be entertained as to the propriety of an immediate appointment of Officers to that Country, on a supposition of the return of the Prince Regent, or for want of due Official Notice, and the President does not disapprove of my application, I hope Government will do me the honor to remember me when the doubts are cleared away.  Respectfully 


W Jarvis

